 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                            No. 2:90-cv-0520 KJM DB P
12                       Plaintiffs,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17

18                  By minute order filed June 7, 2021, the court set an In Camera Midlitigation Status

19   (Scheduling) Conference (hereafter In Camera Conference) for June 16, 2021 at 3:00 p.m. ECF

20   No. 7192. The court subsequently reset the date for July 20, 2021 at 3:00 p.m. ECF Nos. 7193,

21   7206. The court’s order requires the appearance of all individuals identified in a list the

22   courtroom deputy emailed concurrently to counsel. ECF No. 7206. On June 18, 2021, California

23   Department of Corrections and Rehabilitation Secretary Kathleen Allison filed a “notice of

24   unavailability” on July 20, 2021 and requested to be excused. ECF No. 7208.

25                  The court deems Secretary Allison’s attendance at the In Camera Conference

26   essential. Therefore, her request is construed as a request to reset the date for the In Camera

27   Conference. So construed, the granting of the request is conditioned upon defendants’ identifying

28   a new date and time for the In Camera Conference between July 6, 2021 and August 3, 2021 that
                                                        1
 1   is available to the court, the court’s Special Master, and all other individuals on the list emailed to
 2   counsel on June 17, 2021. Defendants are granted until June 30, 2021 to file and serve the
 3   request to reset the In Camera Status conference with new proposed date and time as authorized
 4   by this order. Failure to submit a timely request will result in the denial of Secretary Allison’s
 5   request and enforcement, as necessary, of the June 17, 2021 order.
 6                  IT IS SO ORDERED.
 7   DATED: June 22, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
